IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60247
                        Conference Calendar



MARIA LUIZA DOS SANTOS DINIZ,

                                         Petitioner,

versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                         Respondent.


                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A29 983 576
                        - - - - - - - - - -
                           April 16, 1997

Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Maria Luiza dos Santos Diniz asserts that the Board of

Immigration Appeals (BIA) abused its discretion in affirming the

order of the Immigration Judge denying her petition for

suspension of deportation.   Diniz argues that the deportation

would result in “extreme hardship.”   8 U.S.C. § 1254(a)(1).

     We review the BIA’s findings of no “extreme hardship” under


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                              No. 96-60247
                                  - 2 -

a strict standard for abuse of discretion.        Hernandez-Cordero v.

INS, 819 F.2d 558, 562-63 (5th Cir. 1987).    Procedurally, our

review is to determine that the BIA considered the factors

individually and cumulatively.     Id., at 563.    Substantively, we

may find an abuse of discretion only when the hardship is such

that “any reasonable person would necessarily conclude that the

hardship is extreme.”   Id.

     After reviewing the record before us, we conclude that the

BIA did not abuse its discretion, either procedurally or

substantively, in determining that no “extreme hardship” existed

with the deportation of Diniz.

     The petition for review is DENIED.